DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 07/05/2021.
Status of the Claims:
Claim(s) 11 has/have been amended.
Claim(s) 1-11 and 13-17 is/are pending in this Office Action.

Claim Rejections - 35 USC § 101
Claim 11 amendment overcomes the current rejection under 35 U.S.C. 101 and is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 07/05/2021 have been fully considered but they are not persuasive. Applicant argues: “In contrast to the teachings of Nomura, in Claim 1 of the present application, a first parameter is determined according to the brightness value, the exposure time, the exposure gain and the aperture value, wherein the brightness value is a brightness value of the image captured by a camera, and the exposure time, the exposure gain and the aperture value are corresponding parameters with which the image is captured by the camera. In other words, in Claim 1 of the present application, the first parameter is determined according to four . 
As can be seen on the above disclosure, Nomura is silent about determining a parameter according to the brightness value, the exposure time, the exposure gain and the aperture value as limited in Claim 1”.

Examiner respectfully disagrees, Nomura calculates the brightness value Lv from the from shutter speed (Tv), aperture value (Av) and sensitivity (Sv), as indicated in the rejection, (see par. [0078]).  The exposure time and gain relate to the combination of the aperture, the shutter speed and the sensitivity and hence read on the limitation “determining a first parameter according to the brightness value, the exposure time, the exposure gain and the aperture value” as indicated in the previous rejection.  Nomura uses the brightness value Lv as the claimed “first parameter”, which is determined according to the exposure time and gain, aperture and sensitivity, so the claimed first parameter relates to the combination of all those values such as in Nomura the brightness Lv is related to the combination of the other parameters TV, Av and Sv.  Therefore the rejections are maintained.

Applicant also argues “In contrast, in Claim 1 of the present application, the first parameter and the second parameter are collectively used for adjusting a white balance gain of the camera. In other words, the first parameter and the second parameter are collectively applied to the entire image captured by the camera. 
That is to say, Nomura only teaches adjusting a white balance gain of a shadow area in an image according to the brightness value, and never involves adjusting a white balance gain of the camera according to two parameters by collectively applying the two parameters to the entire image captured by the camera as limited in claim 1”.
.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7, 9-11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference 2010/0208099 to Nomura (hereinafter Nomura).

Regarding independent claim 1, Nomura teaches a white balance adjustment method, comprising: 
obtaining an image captured by a camera (CCD 20 captures an image, see par. [0072]); 
determining a brightness value of the image and acquisition parameter values with which the image is captured by the camera, wherein the acquisition parameter values include an exposure time, an exposure gain and an aperture value (calculates a brightness value Lv from shutter speed (Tv), aperture value (Av) and sensitivity (Sv), see par. [0078]. The exposure time and gain relate to the combination of the aperture, the shutter speed and the sensitivity); 
determining a first parameter according to the brightness value, the exposure time, the exposure gain and the aperture value (Nomura uses the brightness value Lv as the claimed “first parameter”, which is determined according to the exposure time and gain, aperture and sensitivity, so 
calculating a second parameter according to three-primary-color values of pixels in the image (an RGB integration value is calculated by integrating RGB values, a shutter speed, an aperture value and sensitivity, see par. [0078]); and 
adjusting a white balance gain of the camera according to the first parameter and the second parameter (step S7 of Fig. 3 the white balance (WB) correction reducing coefficient is calculated based on brightness information, see par. [0094] and in step S8 the WB correction coefficients for representing a white portion area calculated using the RGB integration values, see par. [0096]).

Regarding claim 2, Nomura teaches the method of claim 1, wherein, determining a first parameter according to the brightness value, the exposure time, the exposure gain and the aperture value comprises: 
determining an environmental illumination mode with which the image is captured by the camera according to the brightness value, the exposure time, the exposure gain and the aperture value (the scene illumination is determined using using Lv, a shutter speed, an aperture value and sensitivity, see par. [0078]); 
searching for the first parameter corresponding to the environmental illumination mode for the image captured by the camera in a prestored table of correspondence between environmental illumination modes and first parameters (determines the cloudy scene, sunny area, shadow area, etc., see pars. [0078-0079] and in Fig. 10 shows the prestored environmental modes).

Regarding claim 3, Nomura teaches the method of claim 1, wherein, determining the brightness value of the image comprises: 

calculating the brightness value of the image according to the three-primary-color values and preset weighted proportions respectively corresponding to each of the three-primary-color values (calculates brightness with weighted colors, see par. [0081]).
	
Regarding claim 7, Nomura teaches the method of claim 2, wherein, calculating a second parameter according to the three-primary-color values of pixels in the images comprises; 
searching, in a prestored table of correspondence between environmental illumination modes and preset color gamuts, for a preset color gamut corresponding to the environmental illumination mode with which the image is captured by the camera (the imaging device stores conditions of G/R and G/B ratios to determine environmental illumination modes, see pars. [0078-0079]); 
determining pixels satisfying a preset condition in the image, wherein the preset condition is that a ratio of R value to G value, a ratio of B value to G value of a pixel in the image are all in the searched color gamut (G/B and G/R are used in the conditions, see pars. [0078-0079]); 
calculating an accumulated value of R value, an accumulated value of G value and an accumulated value of B value of the pixels satisfying the preset condition, and calculating the second parameter according to the accumulated value of R value, the accumulated value of G value and the accumulated value of B value (an RGB integration value is calculated by integrating RGB values from the blocks, see par. [0077]).
	
Regarding claim 9, Nomura  teaches the method of claim 2, wherein, adjusting the white balance gain of the camera according to the first parameter and the second parameter comprises: 
white points (adjust per Fig. 13 and par. [0101]); 
wherein, the preset condition is that a ratio of R value to G value and a ratio of B value to G value of a pixel in the image are all in a target preset color gamut, and the target preset color gamut is a preset color gamut corresponding to the environmental illumination mode with which the image is captured by the camera (the ratios of G/R and G/B are used to determine environmental illumination modes, see pars. [0078-0079]); 
adjusting the white balance gain of the camera to a weighted value between the second parameter and the first parameter if the number of pixels satisfying the preset conditions is less than or equal to the preset threshold of the number of the white points (adjust per Fig. 13, see par. [0101]).
	
Regarding independent claim(s) 10, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1 and is/are rejected for the same reasons used above.
	
Regarding claim 11, Nomura teaches a machine readable storage medium for storing machine-executable instructions, wherein, the machine executable instructions are invoked and executed by an image processor to cause the image processor to implement the steps of the method of claim 1 (SDRAM 23, ROM 24 or Memory card 15, see Fig. 2).
	
Regarding claim 13, Nomura teaches the method of claim 2, wherein, the environmental illumination mode comprises a sunny day mode, a cloudy day mode and an artificial light source mode (incandescent, cloudy, sunny etc., see Fig. 10).
	
Regarding claim 17, Nomura teaches the method of claim 9, wherein, adjusting the white balance gain of the camera to a weighted value between the second parameter and the first parameter comprises: 
obtaining a final white balance gain based on the first parameter and a first preset weighted value corresponding the first parameter, the second parameter and a second preset weighted value corresponding the second parameter (obtains final gain per Fig. 13, see par. [0101]); and 
adjusting the white balance gain of the camera to the final white balance gain (adjust per Fig. 13, see par. [0101]).

Allowable Subject Matter
Claims 4-6, 8 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 2, wherein, determining an environmental illumination mode with which the image is captured by the camera according to the brightness value, the exposure time, the exposure gain and the aperture value comprises: 
calculating a first illumination value according to the brightness value, the exposure time, the exposure gain and the aperture value; 

comparing the second illumination value with a plurality of illumination thresholds, and determining the environmental illumination mode with which the image is captured by the camera according to the comparison result.

Regarding claim(s) 5-6 and 14-16, claim(s) further depend from claim 4 and is/are allowable for the same reasons stated above.

Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 7, wherein, calculating the second parameter according to the accumulated value of R value, the accumulated value of G value and the accumulated value of B value comprises: 
calculating the second parameter according to the following formula: 
Rgain = sumG /sumR 
Bgain = sumG /sumB 
Ggain = 1 
wherein, (Rgain, Bgain, Ggain) is the second parameter, sumR is the accumulated value of the R value, sumG is the accumulated value of the G value and sumB is the accumulated value of the B value.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698              


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698